Name: Commission Regulation (EEC) No 1726/82 of 30 June 1982 determining intervention centres for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 189/64 Official Journal of the European Communities 1 . 7 . 82 COMMISSION REGULATION (EEC) No 1726/82 of 30 June 1982 determining intervention centres for colza, rape and sunflower seed Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 141 3/82 (2), and in particular Article 24 (2) thereof, Whereas places in the most important of the main production areas should be selected as principal inter ­ vention centres ; whereas the most representative places for processing seed and places outside the production areas which are representative for internal trade and export of seed should also be selected ; The intervention centres referred to in Article 24 (2) of Regulation No 136/66/EEC shall be as listed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 2 OJ No L 162, 12. 6 . 1982, p . 6 . 1 . 7 . 82 Official Journal of the European Communities No L 189/65 ANNEX INTERVENTION CENTRES FOR : A. Colza and rape seed Belgium  Le Pouzin  Floreffe  Lyons  Metz  Poitiers Denmark  Rouen  Ã rhus  Saint-Quentin  Hardelev  Strasbourg  Copenhagen  Toulouse  Odense Greece Federal Republic of Germany  Komotini  DÃ ¼sseldorf Ireland  Hamburg  Mannheim  Dublin  Plochingen  Regensburg Italy  Genoa France  Agen The Netherlands  Angers  Groningen  Auxerre  Rotterdam  Bordeaux  Bourges United Kingdom  ChÃ ¢lons-sur-Marne  Chartres  Cambridge  ChÃ ¢teauroux  Hull  Dijon  Leith  Dunkerque  Liverpool  Gennevilliers  Oxford  La Pallice  Tilbury France  Agen  Auxerre  Bordeaux  Bourges  Clermont-Ferrand  Dijon B. Sunflowerseed Greece  Komotini Italy  Campobasso  Foggia  Grosseto  Macerata  Perugia  Sienna  La Pallice  Le Pouzin  Poitiers  Strasbourg  Toulouse